DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “wherein both the polarizing magnetic layer and the first magnetic reference layer have spin-current excitations present therein”.  It is unclear what is meant by spin-current excitations. As best understood by the examiner, “spin-current excitations” refers to the spin waves that are excited by the application of a “spin-current”. This is supported by graphs 3A-4 which show amplitude vs frequency, variables that are typically associated with waves.  However the claim language seems to state that it is the spin-current being excited (e.g. spin current excitations). Applicant is entitled to be their own lexicographer, but the choices need to be clear for the public.  One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 12-20 depend from rejected claim 11, include all limitations of claim 11 and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 11-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kardasz et al. (US Patent Application Publication No 2018//0248110) hereinafter referred to as Kardasz. 
Per Claim 11 Kardasz discloses a magnetic memory device, comprising
a MTJ pillar (330) including a tunneling barrier layer (334) sandwiched between a synthetic antiferromagnet (SAF) reference layered structure (including 332, 326, 322 324 328), and a magnetic free layer (336), 
wherein the SAF reference layered structure comprises a polarizing magnetic layer (332) exchange coupled to a stack of magnetic reference layers (326 and 322) including a first magnetic reference layer (326) and a second magnetic reference layer (322), 
Additionally, claim 11 recites the performance properties of the device (wherein both the polarizing magnetic layer and the first magnetic reference layer have spin-current excitations present therein).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Kardasz.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 12 Kardasz discloses the device of claim 11, including the polarizing magnetic layer and the first and second magnetic reference layers
Additionally, claim 11 recites the performance properties of the device (wherein the polarizing magnetic layer and the first and second magnetic reference layers each have spin-current excitations present therein).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Kardasz.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 13 Kardasz discloses the device of claim 11, including where the first magnetic reference layer (326) is antiferromagnetically exchanged coupled to the second magnetic reference layer (322). (As shown in figure 5)
Per Claim 14 Kardasz discloses the device of claim 13, including where a first coupling layer (328) separates the polarizing magnetic layer (332) from the first magnetic reference layer (326), and a second coupling layer (324) separates the first magnetic reference layer (326) from the second magnetic reference layer (322).
Per Claim 15 Kardasz discloses the device of claim 11, including where the MTJ pillar is a top pinned MTJ pillar having the magnetic free layer located above the SAF reference layered structure. (As shown in figure 5)
Per Claim 16 Kardasz discloses the device of claim 11, including where the MTJ pillar is a bottom pinned MTJ pillar having the magnetic free layer located beneath the SAF reference layered structure. (As shown in figure 5)
Per Claim 17 Kardasz discloses the device of claim 11, including where the polarizing magnetic layer (332) is composed of an alloy of cobalt-iron-boron (Co-Fe-B), an alloy of cobalt-iron (Co-Fe), iron (Fe), cobalt (Co) or multilayered stacks thereof, and has a thickness from 0.5 nm to 3 nm. [0076]
Per Claim 18 Kardasz discloses the device of claim 11, including where the first magnetic reference layer (326) and the second magnetic reference layer (322) are composed of cobalt/nickel (Co/Ni), cobalt/platinum (Co/Pt), cobalt/palladium (Co/Pd), cobalt (Co), nickel (Ni), platinum (Pt), palladium (Pd) or multilayered stacks thereof, and have a thickness from 0.2 nm to 1 nm. [0065]

Allowable Subject Matter
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 1-10 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894